On Application for Rehearing.
By the WHOLE COURT.
PER CURIAM.
In the application of the plaintiff bank for a rehearing, our attention is called to the fact that the appeal that was taken from the judgment rendered in favor of the intervener or third opponent, J. M. Bryan, recognizing a chattel mortgage in his favor on four mules and a mare, was made returnable to the Court of Appeal. We were therefore in error in that part of our decree which purports to affirm the judgment in favor of the intervener or third opponent.
■ We do not find any error in our judgment affirming the judgment recognizing the homestead exemption in favor of the defendant, W. W/ Simmons.
The decree of this court is amended so as to read:
The judgment appealed from, recognizing the homestead exemption in favor of the defendant, W. W. Simmons, is affirmed, at appellant’s cost. The petition for a rehearing is denied.